Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Withdrawn claims 4 and 5 have been re-joined with allowable claims 1-3, 6-8, 20 and 24-25.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Application serial no. 16/495,645 is being allowed since the closest prior art to Chang, Zheng-Feng et al (article from Chemistry-A European Journal, volume 21, No. 23, April 2015, pages 1-8, submitted in the IDS filed on December 5, 2019) and Rathore et al (article from Organic Letters, vol. 6, No. 11, 2004, pages 1689-1692, cited in the last Office action mailed on January 18, 2022) both teach of a compound comprising a core of hexaphenylbenzene (formula (V) recited in claim 1) and a plurality of peripheral portions comprising tetraphenylethylene moieties (formula (III) recited in claim 1) on the core; however, these references fail to teach or fairly suggest a polymer comprising repeating units of this compound, and provided as a bulk polymer or a nanosheet used as a sensor for detecting volatile organic compounds, explosives or polycyclic aromatic hydrocarbons in a sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        May 9, 2022